     Case: 4:20-cv-01212-SEP Doc. #: 21 Filed: 10/06/20 Page: 1 of 8 PageID #: 77




                          IN THE UNITED STATED DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

MATTHEW L. JOHNSON,                                     )
                                                        )
         Plaintiff,                                     )
                                                        )       Case No. 4:20-cv-1212-NAB
v.                                                      )
                                                        )
PHH MORTGAGE CORPORATION,                               )
d/b/a PHH MORTAGE SERVICES                              )
                                                        )
and                                                     )
                                                        )
ALTISOURCE SOLUTIONS, INC.                              )
                                                        )
         Defendants.                                    )

                        DEFENDANT ALTISOURCE SOLUTIONS, INC.’S
                            ANSWER TO PLAINTIFF’S PETITION

         COMES NOW Defendant Altisource Solutions, Inc. (hereinafter “Altisource”), and for its

Answer and Affirmative Defenses to Plaintiff Matthew Johnson’s Petition, states as follows:

                         ALLEGATIONS COMMON AS TO ALL COUNTS

         1.        Altisource is without knowledge or information sufficient to admit or deny the

allegations contained in this Paragraph and therefore denies same.

         2.        Altisource is without knowledge or information sufficient to admit or deny the

allegations contained in this Paragraph and therefore denies same.

         3.        Altisource admits the statements in this paragraph.

         4.        Altisource is without knowledge or information sufficient to admit or deny the

allegations contained in this Paragraph and therefore denies same.

         5.        Altisource is without knowledge or information sufficient to admit or deny the

allegations contained in this Paragraph and therefore denies same.



4814-8803-9115.2                              Page 1 of 8
                                         Case No. 4:20-cv-1212
   Case: 4:20-cv-01212-SEP Doc. #: 21 Filed: 10/06/20 Page: 2 of 8 PageID #: 78




         6.        Altisource is without knowledge or information sufficient to admit or deny the

allegations contained in this Paragraph and therefore denies same.

         7.        Altisource is without knowledge or information sufficient to admit or deny the

allegations contained in this Paragraph and therefore denies same.

         8.        Altisource is without knowledge or information sufficient to admit or deny the

allegations contained in this Paragraph and therefore denies same.

         9.        Altisource admits that Exhibit 1 appears to be a copy of a notice dated May 15,

2019 and states that the notice speaks for itself. Altisource is without knowledge or information

sufficient to admit or deny the allegations contained in this Paragraph and therefore denies same.

         10.       Altisource admits that Exhibit 2 appears to be a letter and that the letter speaks for

itself. Altisource is without knowledge or information sufficient to admit or deny the allegations

contained in this Paragraph and therefore denies same.

         11.       Altisource is without knowledge or information sufficient to admit or deny the

allegations contained in this Paragraph and therefore denies same.

         12.       Altisource is without knowledge or information sufficient to admit or deny the

allegations contained in this Paragraph and therefore denies same.

         13.       Altisource is without knowledge or information sufficient to admit or deny the

allegations contained in this Paragraph and therefore denies same.

         VIOLATIONS OF MISSOURI MERCHANDISING PRACTICES ACT

         14.       Altisource incorporates and re-alleges its responses to all of the preceding

paragraphs to Plaintiff’s Petition as if fully set forth herein.

         15.       This Paragraph contains legal conclusions to which no response is required.

Altisource denies the allegations to the extent that they pertain to Altisource.



4814-8803-9115.2                               Page 2 of 8
                                          Case No. 4:20-cv-1212
   Case: 4:20-cv-01212-SEP Doc. #: 21 Filed: 10/06/20 Page: 3 of 8 PageID #: 79




         16.       This Paragraph contains legal conclusions to which no response is required.

Altisource denies the allegations to the extent that they pertain to Altisource.

         17.       This Paragraph contains legal conclusions to which no response is required. Further

Altisource is without knowledge or information sufficient to admit or deny the allegations

contained in this Paragraph and therefore denies same.

         18.       This Paragraph, including all subparts, contains legal conclusions to which no

response is required. Altisource denies the allegations to the extent that they pertain to Altisource,

including all sub-parts. Further, Altisource denies that it is responsible for any property damage

sustained, denies that Plaintiff is entitled to any relief against Altisource, and denies all allegations

of violating Missouri Merchandising Practices Act, deception, fraud, false pretense false promises,

misrepresentation, or unfair practice, or to conceal, suppress, or omit any material fact in

connection with the sale or advertisement of any merchandise in trade or commerce, or other

liability and demands strict proof thereof.

         19.       This Paragraph contains legal conclusions to which no response is required.

Altisource denies the allegations to the extent that they pertain to Altisource. Further, Altisource

denies that it is responsible for any property damage sustained, denies that Plaintiff is entitled to

any relief against Altisource, and denies all allegations of violating Missouri Merchandising

Practices Act, deception, fraud, false pretense false promises, misrepresentation, or unfair practice,

or to conceal, suppress, or omit any material fact in connection with the sale or advertisement of

any merchandise in trade or commerce, or other liability and demands strict proof thereof.

         20.       This Paragraph is not directed at Altisource and so no response is required. To the

extent a response is required, Altisource denies the allegations to the extent that they pertain to

Altisource.



4814-8803-9115.2                              Page 3 of 8
                                         Case No. 4:20-cv-1212
   Case: 4:20-cv-01212-SEP Doc. #: 21 Filed: 10/06/20 Page: 4 of 8 PageID #: 80




         21.       This Paragraph is not directed at Altisource and so no response is required. To the

extent a response is required, Altisource denies the allegations to the extent that they pertain to

Altisource.

         22.       This Paragraph contains legal conclusions to which no response is required.

Altisource denies the allegations to the extent that they pertain to Altisource.

         WHEREFORE, having fully answered Count I, Altisource Solutions, Inc. prays this Court

enter judgment dismissing it from this matter with prejudice, and for such further relief as the

Court deems just and appropriate under the circumstances.

                                           COUNT II – TRESPASS

         23.       Altisource incorporates and re-alleges its responses to all of the preceding

paragraphs to Plaintiff’s Petition as if fully set forth herein.

         24.       This Paragraph contains legal conclusions to which no response is required.

Altisource denies the allegations to the extent that they pertain to Altisource.

         25.       This Paragraph contains legal conclusions to which no response is required.

Altisource denies the allegations to the extent that they pertain to Altisource.

         26.       This Paragraph contains legal conclusions to which no response is required.

Altisource denies the allegations to the extent that they pertain to Altisource.

         27.       This Paragraph contains legal conclusions to which no response is required.

Altisource denies the allegations to the extent that they pertain to Altisource.

         28.       This Paragraph contains legal conclusions to which no response is required.

Altisource denies the allegations to the extent that they pertain to Altisource.

         WHEREFORE, having fully answered Count II and Plaintiff’s Petition in its entirety,

Altisource Solutions Inc. prays that this Court enter judgment in its favor and against Plaintiff,



4814-8803-9115.2                              Page 4 of 8
                                         Case No. 4:20-cv-1212
   Case: 4:20-cv-01212-SEP Doc. #: 21 Filed: 10/06/20 Page: 5 of 8 PageID #: 81




further awarding any relief to Altisource which this Court deems just and appropriate under the

circumstances.

                                  AFFIRMATIVE DEFENSES

         Each and every allegation of the Petition not expressly admitted is hereby denied. While

Altisource denies the allegations pled by Plaintiff, Altisource raises the following additional

defenses. Inclusion of these defenses is not intended to shift the burdens of proof or persuasion

imposed by law. Moreover, inclusion of the defenses shall not be deemed an admission of liability,

damages, or other essential elements of Plaintiff’s, claims, but rather as alternative or additional

defenses that may bar or otherwise limit recovery.

                               FIRST AFFIRMATIVE DEFENSE

         The Petition and each Count therein fails to a state claim against Altisource upon which

relief can be granted.

                             SECOND AFFIRMATIVE DEFENSE

         For further answer and as an affirmative defense, if Plaintiff has been damaged, which

Altisource denies, the negligence/fault of Plaintiff constitutes the sole, intervening, and

superseding cause of Plaintiff’s alleged damages.

                               THIRD AFFIRMATIVE DEFENSE

         The damages claimed by Plaintiff, if any, resulted from an intervening or superseding cause

and/or causes, and any action on the part of Altisource was not the proximate and/or legal cause

of such alleged damages.

                               FIFTH AFFIRMATIVE DEFENSE

         There is no proximate causation between any alleged action, omission, breach or failure on

the part of Altisource and Plaintiff’s alleged damages.



4814-8803-9115.2                           Page 5 of 8
                                      Case No. 4:20-cv-1212
   Case: 4:20-cv-01212-SEP Doc. #: 21 Filed: 10/06/20 Page: 6 of 8 PageID #: 82




                               SIXTH AFFIRMATIVE DEFENSE

         Altisource adopts and incorporates the affirmative defenses of any co-defendant in this

case to the extent that said defenses do not conflict with Altisource’s defenses.

                             SEVENTH AFFIRMATIVE DEFENSE

         Altisource is entitled to a set off of all sums of money received by Plaintiff through

judgment, settlement, or otherwise from any other party or non-party to this action.

                              EIGHTH AFFIRMATIVE DEFENSE

         Plaintiff’s claims are barred, or any right to recover limited, by his failure to mitigate

damages, if any.

                               NINTH AFFIRMATIVE DEFENSE

         The damages alleged in Plaintiff’s Petition are impermissibly remote and speculative, and

therefore, Plaintiff is barred from the recovery of any such alleged damages.

                            TENTH TWELFTH AFFIRMATIVE DEFENSE

         Altisource has the right to assert additional defenses as discovery proceeds.

                            ELEVENTH AFFIRMATIVE DEFENSE

         In the event Altisource is held liable to Plaintiff, which liability is expressly denied, and

any other non-parties or subsequently-added parties are also held liable, Altisource is entitled to a

percentage contribution of the total liability from said co-defendants or non-parties in accordance

with principles of equitable indemnity and comparative contribution and pursuant to any

applicable contribution or apportionment statute, law or policy of the applicable states.

                             TWELFTH AFFIRMATIVE DEFENSE

         Pursuant to R.S.Mo. § 537.067, any defendant whose fault is determined by the trier of fact

to be less than 51% of the total fault attributable to Plaintiff, co-defendant, and any third-party

defendants who could have been sued by Plaintiff, shall only be severally and not jointly liable. If

4814-8803-9115.2                            Page 6 of 8
                                       Case No. 4:20-cv-1212
   Case: 4:20-cv-01212-SEP Doc. #: 21 Filed: 10/06/20 Page: 7 of 8 PageID #: 83




Plaintiff sustained damages as a result of failure of any of Altisource’s acts or omissions, as

Plaintiff alleges in the Petition, and which Altisource continues to deny, the amount of fault

attributable to Altisource is less than 51% of the total fault, and thus, subject to the provisions of

R.S.Mo. § 537.067, rendering Altisource only severally liable.

                              THIRTEENTH AFFIRMATIVE DEFENSE

         Altisource states that the term “unfair practice,” as used under the Missouri Merchandising

Practices Act, R.S.Mo. § 407.020.1 and as further defined within 15 C.S.R. 60-8, is

unconstitutionally void for vagueness in violation of the Due Process Clause of the Fourteenth

Amendment of the United States Constitution and Article I, Section 10 of the Missouri

Constitution and that therefore R.S.Mo. § 407.020.1 cannot be enforced against Altisource

                              FOURTEENTH AFFIRMATIVE DEFENSE

         Plaintiff is barred from the relief sought because he does not have standing to bring a

trespass claim. Plaintiff did not have actual or constructive possession of the property at issue at

the time of the incident alleged in the Complaint and did not have a right to possession of the

leased property at the time of the incident alleged in the Complaint.



                                               Respectfully Submitted,

                                               By:/s/ Alejandro P. Frank
                                               Tracy J. Cowan, #40229
                                               Alejandro P. Frank, #68077
                                               100 S. 4th Street, Suite 500
                                               St. Louis, Missouri 63102
                                               (314) 685-8346 – Phone
                                               (314) 685-8347 – Facsimile
                                               Tracy.Cowan@lewisbrisbois.com
                                               Alejandro.Frank@lewisbrisbois.com


                                               Attorneys for Defendant Altisource Solutions, Inc.

4814-8803-9115.2                           Page 7 of 8
                                      Case No. 4:20-cv-1212
   Case: 4:20-cv-01212-SEP Doc. #: 21 Filed: 10/06/20 Page: 8 of 8 PageID #: 84




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was sent to all counsel of
record via Missouri e-Filing System on the 6th day of October 2020.

                                                    /s/ Alejandro P. Frank




4814-8803-9115.2                          Page 8 of 8
                                     Case No. 4:20-cv-1212
